Citation Nr: 1301153	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  09-18 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for metastatic lung cancer, for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training purposes from November 1974 to April 1975 and he served on active duty from November 1975 to October 1983.  A May 1984 administrative decision determined that he was discharged under other than dishonorable conditions from his second period of active service dating from April 13, 1979 to October 28, 1983.  He died on September [redacted], 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the benefits sought on appeal. 

The appellant has also claimed entitlement to improve death pension, however, a substantive appeal (VA Form 9) has not been received pertaining to that issue and it has not been certified the Board for appellate consideration, thus, the issue is not before the Board for appellate consideration at this time.  

At the time of the Veteran's death, a claim for entitlement to a rating in excess of 20 percent for left shoulder strain and degenerative arthritis of the cervical spine was pending.  The Board remanded the claim for additional development two months after the Veteran died.  The Agency of Original Jurisdiction (AOJ) has not adjudicated this issue for accrued benefits purposes, therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for proper action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

A review of the record reveals that additional development is warranted prior to adjudication of the claims.  

Initially, prior to any determination on the merits of the claims, the Board notes that it is not clear whether the appellant has proper legal standing in the matters on appeal, and if so, in what capacity (i.e., as the legal guardian of a dependent minor child and/or as a surviving spouse).  Specifically, although the appellant's November 2007 claim states that she and the Veteran were divorced in August 2000, and the Veteran's death certificate states that he was divorced, the appellant's statements of record dated in and since March 2008 appear to claim that she is the Veteran's surviving spouse.  As requested by the RO, she submitted copies of her and the Veteran's marriage certificate, however, there is no credible evidence demonstrating that she is the Veteran's surviving spouse for VA purposes.  See 38 U.S.C.A. § 101(3) (West 2002 & Supp. 2012); 38 C.F.R. § 3.1(j), 3.50, 3.54, 3.55 (2012).  In this regard, the Board notes that there is evidence suggesting that the divorce alluded to occurred due to the Veteran's misconduct.  See appellant's June 1997 statement and a January 26, 2005 VA treatment note.  

Notwithstanding, at the time of the Veteran's death, it appears that the appellant was the mother and legal guardian with custody of two minor children in common with the Veteran (NME and ATE).  During the course of this appeal, on October 4, 2008, one of those children, MNE, turned 18 years old.  Despite the appellant's statements indicating that MNE has been pursuing an approved course of education, no confirmatory evidence to that effect has been submitted.  As MNE is no longer a minor, she should be notified and advised to file a claim for death benefits on her own behalf if she wishes to do so.  See 38 C.F.R. §3.152(c)(1).  

It does appear, however, that as of the date of this remand, ATE, who was born in March 1997, is still a surviving child for VA purposes.  Therefore, as one of the appellant's children remains under 18, the Board will proceed with consideration of this appeal.  

Regarding the merits of the claim for service connection for the cause of the Veteran's death, the Veteran's death certificate states that he died due to cardio respiratory arrest due to or as a consequence of metastatic lung cancer.  

The appellant essentially contends that the Veteran's stage IV lung cancer was not diagnosed until March 2007, only six months prior to his death, because he was unable to or did not seek proper medical treatment or regular health screenings for sooner diagnosis of lung cancer due to his mental condition that she asserts began during or is related to his military service.  She asserts that the Veteran's mental condition began after he became depressed during service in approximately 1982 after he was treated unfairly and his rank was reduced.  See November 2007 VA Form 21-4142 and November 2008 Notice of Disagreement.  

A review of the Veteran's service treatment records shows that he sought treatment for what was described as an accidental self-inflicted gunshot wound in his right hand in May 1978, an attempted suicide attempt in October 1978, and orthopedic pain in January 1982 after he was hit with a nightstick by a police officer.  His personnel records show that he served honorably without any indication of disciplinary infractions prior to his second period of active duty service from which he was subsequently discharged from under "other than honorable conditions" due to "misconduct - minor disciplinary infractions."  As previously stated, however, an administrative decision dated in May 1984 found that the character of discharge from his second period of active duty service was under other than dishonorable conditions.  

Post-service VA and private treatment records and examination reports show that the Veteran was diagnosed with a series of personality disorders following VA examination in July 1984.  In November 1986, he was diagnosed with depression and "? schizophrenia."  A 1993 VA inpatient treatment record shows "a chronic history of paranoid schizophrenia."   

Service connection was not in effect for an acquired psychiatric disorder during the Veteran's lifetime.  A medical opinion has not been obtained to determine whether the Veteran had a psychiatric disorder that may have been incurred in or related to any event or injury during service.  A VA examination or opinion is necessary, in cases such as this, where the evidence of record indicates that the claimed disability or symptoms may have had their onset during or within one year of discharge or may otherwise be associated with the Veteran's service, and the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103(a); see also Wood v. Peake, 520 F.3d 1345 (while 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims, the provision of 5103(a) still requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion when a reasonable possibility exists that such assistance with aid in substantiating the claim).

Further, VA treatment records document the Veteran's report that he was receiving disability benefits from the Social Security Administration due to an acquired psychiatric disorder.  There is no indication that records pertaining to a claim for benefits have been requested from the SSA.  As these records are relevant to the claims on appeal, they must be requested and associated with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the Veteran was receiving SSA benefits).

The Board also notes that the Veteran's service personnel records show that he served 8 months and 25 days of sea service.  His military occupational specialties included an aircraft mechanic and an aircraft power plant mechanic.  His service treatment records show that he served aboard the USS Franklin D. Roosevelt from approximately August 1976 to March 1977.  During that time, he sought treatment for an upper respiratory infection in September 1976 and for bloody mucosa after a three day history of coughing in January 1977.  It does not appear that any development has been performed to determine whether the Veteran may have been exposed to asbestos during military service, and if so, whether his metastatic lung cancer may be related to such exposure.  Such development must be performed on remand.    

Finally, the Board notes that VA treatment records pertaining to the Veteran's March 2007 diagnosis of lung cancer have not been obtained from the Philadelphia VA Medical Center.  Additionally, his terminal medical records have not been obtained from Pennsylvania Hospital.  To the extent possible, these records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the claimant with the opportunity to submit any additional evidence in support of her claims, to specifically include authorization necessary to enable VA to obtain the Veteran's terminal medical treatment records from Pennsylvania Hospital dating from September 9, 2007, as noted on the Veteran's death certificate.  If, in the alternative, the claimant wants to obtain and submit these records, she may do so.

The claimant should be notified that she must provide information in identifying and obtaining the aforementioned information and evidence as needed.  To the extent she does not cooperate, it will be taken to mean the records cannot be obtained and the matters will be decided on the evidence on file. The claims folder should contain documentation of all attempts made to obtain the aforementioned requested information and evidence.

2.  Request VA treatment records pertaining to the Veteran from the Philadelphia VAMC dating from December 2005 to October 2007, to specifically include any records pertaining to the March 2007 diagnosis and treatment of stage IV lung cancer.

3.  Contact the SSA and request any records from that agency that pertain to any claim for benefits filed by the Veteran, to include copies of any examinations arranged by that agency, and any decisions rendered with respect to the Veteran.

4.  Undertake appropriate development to request any records pertaining to the Veteran's potential in-service asbestos exposure, to include during service aboard the USS Franklin D. Roosevelt from approximately August 1976 to March 1977, if available.  A copy of any request and any reply, to include any records obtained and/or a negative reply, should be included in the claims file.

5.  In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The RO/AMC is to review the electronic file.  If documents contained therein are deemed to be relevant to the remanded issues, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinicians who are asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

6.  After the evidentiary development discussed above has been undertaken, the RO/AMC should provide the late Veteran's claims file, to include any relevant records contained in Virtual VA, to a VA psychiatrist or psychologist for review.  

Following a review of the claims file, the VA examiner should be asked to opine whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that the Veteran suffered from an acquired psychiatric disorder with an onset during service, or an onset of psychosis within 1 year following his discharge, and if so, whether psychosis and/or an acquired psychiatric disorder were otherwise related to any incident of the Veteran's service.   

The examiner should consider and discuss the Appellant's lay statements of record indicating her belief that an acquired psychiatric disorder began in service and resulted in the Veteran's inability or failure to undergo regular medical physicals or to comply with treatment for metastatic lung cancer and give consideration to the findings on post-service treatment records.  

If the examiner concludes that the Veteran suffered from psychosis or an acquired psychiatric disorder which was as least as likely as not incurred in or otherwise related to any incident of his military service, then the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that psychosis or an acquired psychiatric disorder was either the principle or a contributory cause of the Veteran's death or aided or lent assistance to his death in September 2007 due to cardio respiratory arrest due to metastatic lung cancer.  

The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If no acquired psychiatric disorder is identified, that too should be set forth clearly, with the reasoning used in reaching the conclusion.  If the examiner is unable to provide the requested opinion without resort to mere speculation, then he or she should explain why this is the case. 

7.  After the evidentiary development discussed above has been undertaken, the RO/AMC should provide the late Veteran's claims file, to include any relevant records contain in Virtual VA, to an appropriate VA physician for review.  The examiner must indicate in his/her report that such review was conducted.  

Following a review of the claims file, the examiner should document a full history, to the extent possible, pertaining to the details as to the nature and extent of the Veteran's exposure to asbestos during service and thereafter.  Notation should also be made as to any history of exposure to other carcinogens such as chemicals, cigarettes, etc.  Thereafter, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's stage IV lung cancer, diagnosed in March 2007, is related to any disease or injury in service, to include the possibility of exposure to asbestos therein.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

9.  Afterwards, the RO/AMC should review the claims file to make certain that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.   

10.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issues on appeal, to specifically include whether the claimant has standing, and if so, in what capacity.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the claimant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



